Citation Nr: 0603234	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for kidney stones, 
including as secondary to treatment for GERD.  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) (muscle spasm of abdominal wall).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for familial tremor.

6.  Entitlement to service connection for anxiety disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to July 
1981, and January 1991 to April 1991.   

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

The veteran testified at a September 2005 hearing, and the 
transcript is of record.  

The issues of service connection for kidney stones, IBS, 
hypertension, familial tremor, and anxiety disorder are 
remanded, and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record contains evidence of continuity of symptomatology 
concerning manifestations of GERD.


CONCLUSION OF LAW

Service connection for GERD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, need not be addressed at this juncture given the 
favorable outcome below.  

I.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Analysis

In terms of the veteran's first period of active duty (July 
1977 to July 1981), a February 1977 entrance examination was 
negative for complaints of or notations concerning digestive 
or stomach problems.  In July 1976, the veteran complained of 
heartburn, and the assessment was hiatal hernia.  A June 1979 
Report of Medical Examination for the purpose of periodic 
examination noted frequent indigestion and stomach trouble, 
which resulted in a referral for GI series in January 1978; 
testing revealed a small sliding hiatal hernia without 
reflux.  

Medical records from the Reserves contain a February 1985 
periodic physical examination, with the veteran's complaints 
of a positive history of reflux, relieved by years of antacid 
use; the assessment was reflux.  A June 1989 line of duty 
determination noted the veteran's complaints of excess acid 
and heartburn for many years, with history of hiatal hernia.  
Symptoms were progressive, partially relieved by numerous 
Tums.  The assessor noted that the veteran's epigastric pain 
and reflux was usually resolved with antacid and foot.   

The record also contains an April 6, 1991, service medical 
record, at the end of the veteran's deployment, where the 
veteran commented that during deployment his acid indigestion 
had worsened and had not improved since returning.

Post-service, the record contains a May 1992 personal medical 
history and health questionnaire, filled out by the veteran, 
on which he remarked that he sought treatment for excess 
stomach acid for at least 14 years.  A May 1992 diagnosis 
from David C. Lundy, M.D., noted the veteran's report of a 
history of hiatal hernia, and rendered an impression of 
reflux esophagitis.  

A June 1992 record from Mother Frances Hospital indicated 
that the veteran had acid peptic disease, and the testing of 
the duodenal bulb revealed duodenitis with several erosions.  

A February 1994 record from D. L. Chumley, M.D., indicated a 
post procedure diagnosis of chronic GERD.  Another record 
also indicated the veteran's report that he had been 
diagnosed in approximately 1978 by UGI as having a hiatal 
hernia.  A December 1997 follow-up visit with Dr. Chumley 
indicated an assessment that the veteran's GERD had been 
controlled with H2 RA therapy.  

A January 2000 report from Romero R. Garza, M.D., indicated 
that veteran sought follow-up for chronic GERD.  A June 2000 
progress note contained the veteran's report that his 
heartburn symptoms were worse without Prevacid, so he started 
the medication again.  

Given the preceding, such that the record evidences 
continuity of symptomatology concerning "heartburn" with 
excess stomach acid since active service, and that the record 
contains several post-service diagnoses of GERD in the 
context of a history of a hiatal hernia, as well as resolving 
any doubt in the veteran's favor, the claim of service 
connection for GERD is warranted.  See, e.g., Savage v. 
Gober, 10 Vet. App. 488 (1997).


ORDER

Entitlement to service connection for GERD is granted.  


REMAND

Kidney stones

In light of the VCAA, additional development is necessary for 
the veteran's claim regarding kidney stones.  Particularly, 
the veteran stated on his March 2003 VA Form 9 that the 
kidney stones had been caused by taking excessive antacids 
for GERD.  

A May 1992 post-service private medical record (it is not 
clear where the record is from) indicated that the veteran 
had brought in some stone fragments that he had passed.  It 
was recommended that the veteran see a gastroenterologist due 
to his constant need for antacids, the most common of which 
was Tums.  The note also indicated that the latter medication 
was a calcium carbonate, and would increase the veteran's 
calcium ingestion considerably.  An October 1992 note stated 
that analysis had shown that the stone was calcium oxylate; 
also, the veteran had apparently seen a gastroenterologist, 
who had recommended that the veteran not take any calcium 
orally.  

A February 1994 initial office visit with Dr. Chumley 
indicated that the veteran suffered from left upper quadrant 
pain, which the veteran related had started to occur 
approximately two months after his lithotripsy for a left 
kidney stone.  No physical abnormalities were detected, and 
there was a question whether the veteran's left upper 
quadrant pain was compatible with radiculopathy.  A March 
1995 record, however, appeared to qualify the pain as 
musculoskeletal.  

The veteran should under VA examination, as described further 
below.  See 38 C.F.R. § 3.159(c)(4).

IBS, familial tremor, hypertension, anxiety

It is noted that a September 2004 rating decision denied a 
claim of service connection for anxiety disorder.  The 
veteran's September 13, 2005, notice of disagreement was 
received at his hearing.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the issue 
concerning service connection for anxiety disorder so that 
the veteran may have the opportunity (if he so desires) to 
complete an appeal on this issue by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 19.26; Manlincon v. West, 12, Vet.App. 238 (1999).  

Further, the veteran has contended that his deployment for 
Operation Desert Storm caused significant anxiety, which in 
turn caused his latent familial tremor to manifest, as well 
as other physical disorders.  The veteran stated that VA 
should examine the sequence of events, such that he has not 
being treated for these conditions until after Desert Storm.  

A March 1995 record from Dr. Chumley indicates that the 
veteran's left upper quadrant pain was secondary to 
musculoskeletal spasm and probable IBS; the problem appeared 
to resolve completely resolve when he was out of stressful 
situations.  

A July 1996 record from Peyton Delaney, M.D., indicated that 
the most provoking factors for the tremor included stress; 
the veteran's clinical background was consistent with a 
benign familial tremor, with a background of chronic anxiety.  

A February 1997 annual medication certificate indicated that 
the veteran had had an abdominal muscle spasm from 1991 to 
present, for which he took Valium.  

Because the pending matters are inextricably intertwined with 
a claim of service connection for an anxiety disorder, the RO 
must address the latter issue (via a statement of the case, 
and as further required should the veteran perfect an appeal) 
prior to the Board considering the veteran's current appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should issue a statement of 
the case for the matter of service 
connection for anxiety disorder.  

2.  The veteran should undergo a VA 
examination concerning kidney stones, 
with claims file review.  The examiner 
should clarify the nature of any current 
disability associated with kidney stones, 
including residuals thereof, and opine 
whether it is at least as likely as not 
that any current disability concerning 
kidney stones, or residuals of removal 
thereof, is proximately due to treatment 
of the veteran's service-connected GERD.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues of service connection, on a 
direct and secondary basis, for kidney 
stones, including as secondary to GERD, 
IBS (muscle spasm of abdominal wall), 
hypertension, and familial tremor.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


